NO. 07-02-0174-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                     JULY 16, 2002

                         ______________________________


          KARLA L. CARTER AND DOUGLAS E. CARTER, INDIVIDUALLY
          AND AS NEXT FRIEND FOR BLAKE D. CARTER, APPELLANTS

                                           V.

                     STANLEY M. DUCHMAN, M.D., APPELLEE


                       _________________________________

            FROM THE 333RD DISTRICT COURT OF HARRIS COUNTY;

          NO. 2001-43911; HONORABLE JOSEPH HALBACH, JR., JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellants Karla L. Carter and Douglas E. Carter, individually as next friend for

Blake D. Carter, and appellee, Stanley M. Duchman, M.D. filed a Joint Motion to Dismiss

Appeal on July 3, 2002, averring that they no longer wished to prosecute this appeal.


      Without passing on the merits of the case, the parties’ joint motion for dismissal is

granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. All costs having been
paid, no order pertaining to the costs is made. Having dismissed the appeal at the parties’

request, no motion for rehearing will be entertained and our mandate will issue forthwith.




                                                 Phil Johnson
                                                   Justice




Do not publish.




                                            2